DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: 
 “middle of the dial” in line 8, page 2 of Claim 1 should be deleted and replaced with –a middle of the dial— to establish antecedent basis.
“the hanging plate” in line 16, page 2 of Claim 1 should be deleted and replaced with –each hanging plate—.
 “both sides of the handle tube also have the regular polygonal blocks” in line 17, page 2 of Claim 1 should be deleted and replaced with --one regular polygonal block is also disposed on each side of the handle tube-- 
“middle area of the latching block” in line 21, page 2 of Claim 1 should be deleted and replaced with –a middle area of the latching block— to establish antecedent basis.
Appropriate correction is required.

Response to Amendment
Applicant’s amendment, filed 4/19/2022 is acknowledged. Claims 1-4 and 6 are currently amended.
Claims 5 and 7 are cancelled.
Claims 1-4, 6, and 8 are pending in the instant application.
Applicant’s amendments to the abstract, specification and claims have overcome examiner’s objections to the disclosure. The objections to the abstract, specification and claims have been withdrawn.
Applicant’s amendments to the claims have overcome the 112 rejections issued by the examiner. The 112 rejections of claims 1, 3, 4, and 6 are withdrawn.

Response to Arguments
Applicant’s arguments, with respect to Claim 1 have been fully considered and are persuasive. Applicant’s amendments have overcome examiner’s rejection to Claim 1. The rejection of Claim 1 has been withdrawn. 
The remaining claims 2-4, 6, and 8 have been indicated allowable by virtue of their dependency on Claim 1.

Conclusion
This application is in condition for allowance except for the following formal matters: 

Those matters listed above in Paragraphs 3 and 4 under Claim Objections

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 5712724966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER H FORSTNER/               Examiner, Art Unit 3784                                                                                                                                                                                         
/ERIN DEERY/               Primary Examiner, Art Unit 3754